DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments/remarks, (see pages 7-10), filed on 15, October 2022, with respect to the prior art rejection(s) of claim(s) under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2,10-12,20 and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton (US 8,799,951 B1), further in view of Dowens (US 2011/0023069 A1).

Regarding claim 1, Jung discloses a method (Jung [0006] a method of transmitting and receiving content), comprising:
transmitting, from a target device (Fig. 2, STB-120 (connected to a television) – Target device) to a controller device (Fig. 2, Mobile Terminal – 110) a first unique 
receiving, by the target device, a second unique identifier (Fig.2, “S230” an ID and profile) that identifies the controller device (Jung, Fig. 2, “S230”, disclosed mobile device sending id and profile information to STB (connected to a television)).
Jung did not explicitly disclose transmitting, by the target device, both the first unique identifier and the second unique identifier to an authentication server; wherein the first unique identifier and the second unique identifier, in conjunction with one another.
Hamilton teaches transmitting, by the target device, both the first unique identifier and the second unique identifier to a content server (Hamilton, Col. 5, lines 6 – 14, discloses television platform 4 (target device) may periodically broadcast a request for mobile device identifier 10 (controller device unique identifier) of mobile device 18 (controller device) in physical proximity to television platform 4. Upon receiving mobile device identifier 10 (receiving unique identifier of the controller), television software platform 4 may transmit television event identifier 8 (Transmitting by the target device/television platform 4 to a content server 14, television event identifier 8, which also uniquely identifies the target device) to another device using network 12, e.g., the Internet. Television platform 4 may also process, analyze, or modify mobile device identifier 10 before transmitting mobile device identifier 10 (transmitting by the target device the identifier of the controller device) to, e.g., network server 14 (content server), 

establish an association between the target device and the controller device (Hamilton, Col.1, lines 39-47, wherein the television event identifier is associated with a television event included in the television program content; selecting, by the network server, marketing information associated with the television event based on the television event identifier, wherein the television event identifier and the mobile device 
Jung and Hamilton are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Hamilton into the teachings of Jung as doing such would further benefit the network by reducing the amount of traffic in order to enhance the user experience, Hamilton, [Abstract].
Jung and Hamilton did not explicitly disclose enable the content server to grant one or more permissions to the target device based on account information associated with the controller device, and enable the target device to play a selected title stored on the content server in response to a command transmitted by the controller device. 
Dowens discloses enable the content server (movie library server 202/access portal 208) to grant one or more permissions (i.e., authenticate) to the target device (STB 116) based on account information (Username and password) associated with the controller device (mobile phone 184) (Dowens: 302,304 – fig. 3; [0029] a user can log onto the movie library server 202 by connecting to the access portal 208 via a client device, such as the PC 168 and/or the cellular telephone 184. The access portal 
enable the target device (STB 116) to play a selected title (selected on-demand movie) stored on the content server (movie library server 202 and personal movie library 204) in response to a command transmitted by the controller device (mobile phone 7010) (Dowens fig. 2; 420,422 – fig, 4; [0029], a user can log onto the movie library server 202 by connecting to the access portal 208 via a client device, such as cellular telephone 184; [0031-0033] a user can select from a list of on-demand movie or request for a movie. The user can then select an on-demand movie to watch from the list of on-demand movies stored in the personal movie library 204. The movie library server 202 can send the selected on-demand movie to the client device that the user is currently using, such as the set-top box device 116. The user can then watch the on-demand movie on the STB 116 that has received the on-demand movie.).
Jung, Hamilton and Dowens are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Dowens into the teachings of Jung and Hamilton as doing such would enhance the user experience by providing user with an on-demand feature for selection of on-demand movie for display on an IPTV, Dowens, [0031-0032].

Regarding claim 2, Jung, Hamilton and Dowens disclose the method of claim 1, wherein the first unique identifier is universally unique to the target device (Jung [0039] the set-top box 120 (target device) transfers the secure ID (first universal unique identifier) and the service access key to the mobile terminal (S240) (controller device). In this case, the service access key and the secure ID are encrypted using the master secret key and transferred), and
 the second unique identifier is universally unique to the controller device (Jung [0022; 0035] Jung discloses that the mobile terminal is equipped with a universal subscriber identity module (USIM) or smart card, [0022]. Jung also discloses the mobile terminal 110 (controller device) requests the set-top box 120 to register an ID and profile of the mobile terminal 110 itself in the set-top box 120 (S230). The mobile terminal 110 encrypts its ID and profile using the master secret key and transfers the encrypted ID (second universal unique identifier)) and profile to the set-top box 120, thereby requesting registration of the encrypted ID and profile, [0035]). 
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Jung, Hamilton and Dowens disclose the method of claim 1, further comprising discovering the controller device [110] within a network (Jung [0021] Referring to FIG. 1, the security system for a mobile terminal includes a mobile terminal 110, a set-top box 120, a content server 130, and an authentication server 140),

is configured to identify a selected title from a plurality of titles stored on the content server (Dowens [0031] The movie library server 202 can then provide the user with a list of on-demand movies stored on the movie library server that meet the search terms entered by the user. The user can add on-demand movies to the personal movie library 204 by selecting one or more on-demand movies from the list, and the movie library server 202 can then add the selected movies to the personal movie library).
The motivation to combine is similar to that of claim 1.

Regarding claim 11, the claim is rejected with rational similar to that of claim 1.

Regarding claim 12, Jung, Hamilton and Dowens disclose the non-transitory computer-readable medium of claim 11, wherein the first unique identifier and the second unique identifier establish an association between the target device and the controller device (Hamilton, Col. 1, lines 39-47, wherein the television event identifier is associated with a television event included in the television program content; selecting, by the network server, marketing information associated with the television event based on the television event identifier, wherein the television event identifier and the mobile device identifier are usable by the network server (establishing an association between the target device and controller device) to determine that the television program content 
The motivation to combine is similar to that of claim 11.

Regarding claim 20, Jung, Hamilton and Dowens disclose the non-transitory computer-readable medium of claim 11, further comprising discovering the controller device within a network (Jung, Fig. 2, “S230”, disclosed mobile device sending id and profile information to STB (connected to a television)). Thus, (Fig.2, “S230” an ID and profile) discovers the controller device),
wherein the controller device [110] is coupled to the content server (130 – fig. 1) (Jung [0021] Referring to fig. 1, the security system for a mobile terminal includes a mobile terminal 110, a set-top box 120, a content server 130, and an authentication server 140), and 
is configured to identify a selected title from a plurality of titles stored on the content server (Dowens [0031] The movie library server 202 can then provide the user with a list of on-demand movies stored on the movie library server that meet the search terms entered by the user. The user can add on-demand movies to the personal movie library 204 by selecting one or more on-demand movies from the list, and the movie library server 202 can then add the selected movies to the personal movie library.)
The motivation to combine is similar to that of claim 11.

Regarding claim 23, the claim is rejected with rational similar to that of claim 1.

Regarding claims 24, Jung, Hamilton and Dowens disclose the target device of claim 23, wherein the first unique identifier and the second unique identifier establish an association between the target device and the controller device (Hamilton, Col. 1, lines 39-47, wherein the television event identifier is associated with a television event included in the television program content; selecting, by the network server, marketing information associated with the television event based on the television event identifier, wherein the television event identifier and the mobile device identifier are usable by the network server  (establishing an association between the target device and controller device) to determine that the television program content is provided to the at least one user associated with the mobile device; and transmitting, by the network server, a message that includes the marketing information from the network server to the mobile device identified by the mobile device identifier, such that the marketing information may be provided to the at least one user). 
The motivation to combine is similar to that of claim 23.

Regarding claim 25, Jung, Hamilton and Dowens disclose the target device of claim 24, wherein the processor is further configured to discover the controller device within a network, wherein the controller device is coupled to the content server and is configured to identify a selected title from a plurality of titles stored on the content server (Bowens [0031] The movie library server 202 can then provide the user with a list of on-demand movies stored on the movie library server that meet the search terms entered 204 by selecting one or more on-demand movies from the list, and the movie library server 202 can then add the selected movies to the personal movie library).
The motivation to combine is similar to that of claim 24.

Claim(s) 3-4 and 13-14, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in Dowens (US 2011/0023069 A1) further in view of CHOI et al. (US 2009/0066837 A1). 

Regarding claim 3, Jung, Hamilton and Dowens disclose the method of claim 1, but did not explicitly disclose further comprising receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device.
Choi disclose receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device (Choi Fig. 5 [0092], Choi discloses a first controller 160 querying a target display apparatus if a version of a software is installed on the display apparatus 200 – (S474-N and S476).
 Jung, Hamilton, Dowens and Choi are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.


Regarding claim 4, Jung, Hamilton, Dowens and Choi disclose the method of claim 3, further comprising notifying the controller device that the target device is configured to play a selected title stored on the content server based on determining that the service application is available on the target device (Choi [0093], Choi discloses that if the controller 160 determined that the previous software is installed on the set-top box 100/ target device in operation S476 (S476-Y), the first controller 160 terminates the upgrading of software, meaning the service application is available on the target device).
The motivation to combine is similar to that of claim 3.

Regarding claim 13, Jung, Hamilton and Dowens disclose the non-transitory computer-readable medium of claim 11, but did not explicitly disclose further comprising receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device.
Choi disclose receiving, by the target device, a query from the controller device to determine whether a service application is available on the target device (Choi Fig. 5 
 Jung, Hamilton, Dowens and Choi are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Choi into the teachings of Jung, Hamilton and Dowens as doing such would ensure that the target device has the capabilities of playing content requested by a client, enhancing the user experience, Choi, [0010].

Regarding claim 14, Jung, Hamilton, Dowens and Choi disclose the non-transitory computer-readable medium of claim 13, further comprising notifying the controller device that the target device is configured to play the selected title stored on the content server based on determining that the service application is available on the target device (Choi [0093], Choi discloses that if the controller 160 determined that the previous software is installed on the set-top box 100/ target device in operation S476 (S476-Y), the first controller 160 terminates the upgrading of software, meaning the service application is available on the target device).
The motivation to combine is similar to that of claim 13.

Claim(s) 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Dowens (US 2011/0023069 A1), further in view of CHOI et al. (US 2009/0066837 A1), further in view of Yoshitani et al. (US 2014/0130101 A1).

Regarding claim 8, Jung, Hamilton, Dowens and Choi the method of claim 3, but did not explicitly disclose further comprising searching a list of available applications on the target device to determine whether the service application is available on the target device.
Yoshitani discloses searching a list of available applications on the target device to determine whether the service application is available on the target device (Yoshitani [0458], Yoshitani discloses a control section 220 of a smartphone 2 checks if a favorite application is included in a list of available applications obtained from television 1).
Jung, Hamilton, Dowens, Choi and Yoshitani are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Yoshitani into the teachings of Jung, Hamilton, Dowens, and Choi as doing such would ensure that a smartphone used to control a television is notified of the current state of the television to ensure proper control of the television and enhance the user experience, [Abstract].

Regarding claim 18, Jung, Hamilton, Dowens and Choi disclose the non-transitory computer-readable medium claim 13, but did not explicitly disclose further comprising searching a list of available applications on the target device to determine whether the service application is available on the target device.
Yoshitani discloses searching a list of available applications on the target device to determine whether the service application is available on the target device (Yoshitani [0458], Yoshitani discloses a control section 220 of a smartphone 2 checks if a favorite application is included in a list of available applications obtained from television 1).
Jung, Hamilton, Dowens, Choi and Yoshitani are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client for playback at a target device.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Yoshitani into the teachings of Jung, Hamilton, Dowens and Choi as doing such would ensure that a smartphone used to control a television is notified of the current state of the television to ensure proper control of the television and enhance the user experience, Yoshitani [Abstract].



Claim(s) 5-7 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Dowens (US 2011/0023069 A1), in view of CHOI et al. (US 2009/0066837 A1), further in view of Goldman et al. (US 20140040877).

Regarding claim 5, Jung, Hamilton, Dowens and Choi disclose the method of claim 3, but did not explicitly disclose further comprising performing one or more operations to install the service application on the target device if the service application is not available on the target device.
Goldman disclose further comprising performing one or more operations to install the service application on the target device if the service application is not available on the target device (Goldman, [0046], Goldman disclosed if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
Jung, Hamilton, Dowens, Choi and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton, Dowens and Choi, since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Regarding claim 6, Jung, Hamilton, Dowens, Choi, and Goldman disclose the method of claim 5, wherein the one or more operations comprise retrieving an installation package from the content server, and extracting the service application from the installation package (Goldman, [0046] disclose if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
The motivation to combine is similar to that of claim 5.

Regarding claim 7, Jung, Hamilton, Dowens, Choi, and Goldman disclose the method of claim 5, wherein the one or more operations comprise storing the service application as an executable file on the target device, and adding the service application to a list of available applications on the target device (Goldman, [0042], the installer package can be transmitted 230 to the target computer to cause the target computer to perform the install operations when the installer package is invoked).
The motivation to combine is similar to that of claim 5.

Regarding claim 15, Jung, Hamilton, Dowens and Choi disclose the non-transitory computer-readable medium of claim 13, but did not explicitly disclose further comprising performing one or more operations to install the service application on the target device if the service application is not available on the target device.

Jung, Hamilton, Dowens, Choi and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton, Dowens and Choi, since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Regarding claim 16, Jung, Hamilton, Dowens, Choi and Goldman disclose the non-transitory computer-readable medium of claim 15, wherein the one or more operations comprise retrieving an installation package from the content server, and extracting the service application from the installation package (Goldman, [0046] disclose if the application execution environment program is not already installed on the computer, installation of both the software application and the application execution environment program can be provided 315 in an installation sequence).
The motivation to combine is similar to that of claim 15.

Regarding claim 17, Jung, Hamilton, Dowens, Choi and Goldman disclose the non-transitory computer-readable medium of claim 15, wherein the one or more operations comprise storing the service application as an executable file on the target device, and adding the service application to a list of available applications on the target device (Goldman, [0042], the installer package can be transmitted 230 to the target computer to cause the target computer to perform the install operations when the installer package is invoked).
The motivation to combine is similar to that of claim 15.

Claim(s) 9 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Dowens (US 2011/0023069 A1), further in view of Goldman et al. (US 20140040877).

Regarding claim 9, Jung, Hamilton and Dowens disclose the method of claim 1, but did not explicitly disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier.
Goldman disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier (Goldman, [0050] because the application execution environment is a separate software program, 
Jung, Hamilton, Dowens and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton and Dowens since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Regarding claim 19, Jung, Hamilton and Dowens disclose the non-transitory computer-readable medium of claim 11, but did not explicitly disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier.
Goldman disclose further comprising receiving, from the controller device, an activation command, and, in response, requesting activation from the content server based on the first unique identifier and the second unique identifier (Goldman, [0050] because the application execution environment is a separate software program, 
Jung, Hamilton, Dowens and Goldman are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Goldman into the teachings of Jung, Hamilton and Dowens since Goldman provides a specific way for providing such needed capabilities for target device to play selected content, Goldman, [0046].

Claim(s) 21 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung et al. (US 2012/0114121 A1), in view of Hamilton et al. (US 8,799,951 B1), in view of Dowens (US 2011/0023069 A1), further in view of Hu et al. (US 2009/0041026 A1).

Regarding claim 21, Jung, Hamilton and Dowens disclose the non-transitory computer-readable medium of claim 20, but did not explicitly disclose wherein discovering comprises receiving a multicast message from the controller device.

Jung, Hamilton, Dowens and Hu are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for processing content request and delivering content to the requesting client.
Therefore, it would have been obvious to one of ordinary skilled in the art of endeavor at the time the invention was made to incorporate the teachings of Hu into the teachings of Jung, Hamilton and Dowens as doing such will result in a mere substitution of OH discovery technique with that of Hu's, therefore simply resulting in the discovery of devices on a network using a multicast message, Hu [0012].

Regarding claim 22, Jung, Hamilton, Dowens and Hu disclose the non-transitory computer-readable medium of claim 21, wherein discovering further comprises transmitting, from the target device, a unicast message to the controller device in response to the multicast message (Hu [0012] The gateway 104 distributes broadcast signals to media receivers 106 such as Set-Top Boxes (STBs) which in turn present broadcast selections to media devices 108 such as computers or television units managed in some instances by a media controller 107 (e.g., an infrared or RF remote control).  Unicast traffic can also be exchanged between the media receivers 
The motivation to combine is similar to that of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the authentication of controller and target devices to enable accessing content from a content server.
Toya (US 2012/0030554 A1)
Soukup et al. (US 2008/0155628 A1)
Voth (US 2014/0053179 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451